





TRANSITION AND SEPARATION AGREEMENT
THIS TRANSITION AND SEPARATION AGREEMENT (this “Agreement”), is made and entered
into as of July 11, 2019 (the “Effective Date”), by and between Parker Drilling
Company, a Delaware corporation (“PDC”), Parker Drilling Management Services
Ltd., a Nevada corporation and wholly-owned subsidiary of PDC (“PDMS”), and Gary
Rich (“Executive”). For purposes of this Agreement, PDC and PDMS shall be
collectively referred to as the “Company”. The Company and Executive may
sometimes hereafter be referred to singularly as a “Party” or collectively as
the “Parties”. Defined terms shall have the meanings ascribed to them in
Appendix A.
WHEREAS, the Company currently employs the Executive as its Chief Executive
Officer (“CEO”) and President pursuant to that certain Employment Agreement
entered into as of March 26, 2019, by and between the Executive and the Company
(the “Prior Employment Agreement”);
WHEREAS, the Company desires to continue to employ Executive as CEO and
President of the Company subject to the terms and conditions of this Agreement;
and
WHEREAS, in connection with such continued employment, Executive will be
entitled to payments and benefits solely as provided for under this Agreement.
NOW THEREFORE, in consideration of Executive’s continued employment with the
Company, and the mutual promises and agreements contained herein, the Parties
hereto agree as follows:
1.Employment. During the Term of Employment (as defined below), the Company
shall employ Executive, and Executive shall serve as CEO and President of PDC
and/or in such other executive roles or positions and holding such other titles
Executive currently holds or otherwise as determined by the Board in its sole
discretion. Executive’s principal place of employment shall be at the corporate
offices of the Company in Houston, Texas. Executive understands and agrees that
Executive may be required to travel from time to time for purposes of the
Company’s business.
2.Compensation. Compensation shall be paid or provided to Executive during the
Term of Employment as follows:
a.Base Salary.     During the Term of Employment, Executive’s annual base salary
shall be seven hundred and forty five thousand dollars an no cents ($745,000)
(pro-rated for partial years during the Term of Employment), less applicable
taxes and deductions, payable in substantially equal bi-weekly installments or
at such other intervals as shall constitute the regular payroll schedule and
procedures for its executives (“Base Salary”).
b.No Other Compensation.    Except as set forth in this Section 2, Section 5
(Benefits), Section 6(c) (Benefits and Equity Treatment Upon Termination)
Section 7 (Severance Benefits Upon Certain Terminations) and Section 8 (Certain
Transactions), and subject to the terms and conditions set forth therein, as
applicable, Executive shall not be eligible for any other type of compensation
or benefits (including, but not limited to, severance, annual or other bonus in
cash


1

--------------------------------------------------------------------------------




or other form, short-term or long-term incentive plans, or any other similar
plan, program, policy, arrangement, or agreement) during the Term of Employment
or thereafter.
3.Duties and Responsibilities of Executive. Executive shall have the
responsibilities, duties and authorities that are assigned to the Executive by
the Board in its sole discretion. During the Term of Employment, Executive shall
devote substantially all of Executive’s full business time and attention to the
Company’s business. This Section 3 shall not be construed as preventing
Executive from (a) serving on advisory committees or boards with the written
permission of the Reporting Authority, such permission not to be unreasonably
withheld or delayed; (b) engaging in reasonable volunteer services for
charitable, educational or civic organizations; or (c) managing Executive’s
personal investments in a form or manner that will not require Executive’s
services in the operation of the entities in which such investments are made.
4.Term of Employment. The “Term of Employment” shall mean the period commencing
on the Effective Date and, subject to earlier termination in accordance with
Section 6, ending at the close of business on December 31, 2019 (the “Scheduled
End Date”).
5.Benefits. Subject to the terms and conditions of the Agreement, during the
Term of Employment, Executive shall be entitled to the following:
a.    Reimbursement of Expenses. The Company shall pay or reimburse Executive
for all reasonable travel, entertainment and other expenses paid or incurred by
Executive in the performance of Executive’s duties hereunder. The Company shall
also provide Executive with suitable office space, including staff support, as
reasonably determined by the Company
b.    Other Employee Benefits. Executive shall be eligible to participate in any
pension, retirement, 401(k), and profit-sharing, non-qualified deferred
compensation and other group retirement plans or programs of the Company, to the
same extent as available to Senior Officers under the terms of such plans or
programs. Executive shall also be entitled to participate in any medical,
dental, life, accident, disability and other group insurance plans or programs
of the Company, to the same extent as available to Senior Officers under the
terms of such plans or programs. For the purposes of this Agreement, “Senior
Officers” includes the Chief Executive Officer of the Company and all managerial
personnel reporting directly to the Chief Executive Officer Nothing contained
herein shall be construed to limit the Company’s ability to amend, suspend, or
terminate any employee benefit plan at any time.
c.    Paid Time Off. Executive shall be entitled to the number of hours of paid
time off each year that is accorded under the Company’s paid time policy in
effect as of the Effective Date under Executive’s Prior Employment Agreement.
d.    Indemnification and Insurance. The Indemnification Agreement shall remain
in full force in effect pursuant to the terms thereof and Executive shall remain
covered under the Company’s D&O insurance policy as in effect as of the
Effective Date, pursuant to the terms and conditions thereof.


2

--------------------------------------------------------------------------------




6.
Termination of Employment.

a.    General. Executive’s employment hereunder, and the Term of Employment, may
be terminated prior to the Scheduled End Date, by the Company or Executive, as
applicable, without any breach of this Agreement as follows: (i) by the Company
with Cause with immediate effect or as of such other date specified in the
Notice of Termination (as defined below); (ii) by the Company without Cause
(other than death or Disability) as of such date specified in the Notice of
Termination; provided, however, that the Company shall provide thirty (30) days’
advance written notice to the Executive; (iii) due to Disability effective as of
such date specified in the Notice of Termination; (iv) by Executive upon no less
than thirty (30) days’ advance written notice to the Company, which notice
period may be waived by the Company in its sole discretion without payment of
any salary, bonus or any other payments, rights or benefits in connection
therewith without changing the characterization of such termination as
voluntary; or (v) in the event of Executive’s death with immediate effect.
Notwithstanding clause (ii) of this Section 6(a), the Company may, in its sole
and absolute discretion, terminate the Executive at any time and with immediate
effect by making a payment in lieu of such notice, which payment shall be equal
to a pro-rata portion of Base Salary the Executive would have been entitled to
receive under this Agreement during the notice period referred to in clause (ii)
(or, if notice has already been given, during the remainder of the notice
period), less applicable taxes and deductions. Upon any termination of
Executive’s employment for any reason, Executive shall resign from any and all
directorships, committee memberships, and any other positions and offices that
Executive holds with the Company and/or any of its Subsidiaries or Affiliates.
b.    Notice of Termination. Any termination of Executive’s employment, and the
Term of Employment, prior to the Scheduled End Date, by the Company or by
Executive under Section 6(a) (other than on account of death) shall be
communicated by means of a written notice to the Company or Executive, as
applicable, which indicates the specific termination provision of the Agreement
relied upon and sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of Executive’s employment under the
provision so indicated (the “Notice of Termination”). Only the acts and
omissions facts constituting a for Cause termination set forth in a Notice of
Termination and in the letter from the Reporting Authority under the Cause
definition shall be considered in determining whether a termination was for
Cause, but the failure by the Company to set forth in the Notice of Termination
any fact or circumstances that contributes to a showing of Cause shall not
otherwise waive any right of the Company hereunder or preclude the Company from
asserting such fact or circumstance in enforcing the Company’s rights hereunder.
The Notice of Termination and the letter from the Reporting Authority in respect
of a termination for Cause under any of prongs (a), (b) or (e) of the definition
of Cause must be delivered by the Company no later than December 15, 2019,
unless the Company does not discover the actions or omissions constituting Cause
under such prongs (a), (b) or (e) until after December 15, 2019, in which case,
the Company shall use its commercially reasonable efforts to provide the Notice
of Termination and the letter from the Reporting Authority as promptly as
reasonably practicable after being made aware of the relevant circumstances
constituting Cause under any of such prongs (a), (b) or (e).


3

--------------------------------------------------------------------------------




c.    Benefits and Incentive Treatment Upon Termination.
i.    Benefits. Upon termination of employment during the Term of Employment and
without requirement of execution of a Waiver and Release (as defined below),
Executive shall be entitled to receive:
1.    unpaid Base Salary which has accrued through the Termination Date;
2.    unpaid vacation pay for that year which has accrued through the
Termination Date; and
3.    reimbursement of business expenses incurred prior to the Termination Date,
in accordance with Section 5(a).
4.    the Indemnification Agreement will continue in accordance with the terms
thereof.
Any such accrued and unpaid salary and unpaid vacation shall be paid to
Executive in a cash lump sum within five (5) business days following the
Termination Date or earlier if required by law.
ii.    Treatment of Equity. Notwithstanding anything in the Option Agreement
(including Section 4 (Termination of Employment) of the Option Agreement) or RSU
Agreement (including Section 4 (Termination of Employment) of the RSU Agreement)
to the contrary, except as set forth in Section 7(b) hereof, upon termination of
Executive’s employment for any reason, Executive shall (i) immediately forfeit
for no consideration the outstanding Options (as defined in the Option
Agreement) that are not already vested as of such date and (ii) immediately
forfeit for no consideration the outstanding Units (as defined in the RSU
Agreement) that are not already vested as of such date. Executive acknowledges
and agrees that the foregoing terms constitute an amendment to the Option
Agreement and RSU Agreement and the terms of this Section 6(c)(ii) are
incorporated into the Option Agreement and RSU Agreement mutatis mutandis.
7.Severance Benefits Upon Certain Terminations. Subject to the Waiver and
Release requirement described in Section 7(d) and Executive’s continued
compliance with the restrictive covenants by which Executive may be bound,
including those set forth in Sections 9 through 14 below, in the event that (i)
Executive’s employment is terminated prior to the Scheduled End Date by the
Company without Cause (other than due to death or Disability) or (ii) the
Executive’s employment terminates as a result of the expiration of the Term of
Employment on the Scheduled End Date (and subject to Executive not having been
provided with notice by the Company of Cause under any of prongs (a), (b) or (e)
of the Cause definition which is curable and Executive not having cured such
alleged breach or nonperformance prior to December 31, 2019), (each, a
“Qualifying Termination”) in each case, the Executive shall receive the
following severance benefits:




4

--------------------------------------------------------------------------------




a.    Cash Payments. The following cash payments shall be provided to Executive
or, in the event of Executive’s death before receiving such benefits, to
Executive’s Designated Beneficiary:
i.    the Company shall pay to Executive as additional compensation, an amount
equal to one million five hundred thousand dollars and no cents ($1,500,000)
(the “Additional Payment”) which represents the sum of Executive’s Base Salary
and 2019 target bonus.
ii.    if the Executive is terminated prior to December 31, 2019, the Company
shall pay to Executive as additional compensation, a pro-rata portion of his
Base Salary calculated by multiplying his Base Salary by a fraction, the
numerator of which is the number of calendar days from the Termination Date
through and including December 31, 2019 and the denominator of which is three
hundred and sixty-five (365) (“Additional Base Salary”); and
iii.    payment for Executive’s (and Executive’s eligible dependents’) health
care continuation premiums (“COBRA”) for twelve (12) months (the “COBRA
Payment”).
The Additional Payment, Additional Base Salary, if any, and COBRA Payment shall
be paid to Executive in a cash lump sum payment on the 60th day following the
Termination Date, but only if the Waiver and Release have been timely executed
and returned and the revocation period has expired.
b.    Treatment of Equity.
i.    The Options (as defined in the Option Agreement) granted to Executive
under the Option Agreement shall be treated in accordance with the Option
Agreement; provided, that (x) all the restrictions and any other conditions for
33 1/3% of the Options (as defined in the Option Agreement) shall vest and
become exercisable and (y) the vested portion of the Option shall be exercisable
until the later of (A) five years after the Grant Date (as defined in the Option
Agreement) and (B) two years after the Termination Date. Any remaining unvested
Options shall be forfeited for no consideration and the Executive shall cease to
have any rights in connection with such Options as of the date of forfeiture.
Executive acknowledges and agrees that the foregoing terms constitute an
amendment to the Option Agreement and the terms of this Section 7(b)(i) are
incorporated into the Option Agreement mutatis mutandis.
ii.    The Units (as defined in the RSU Agreement) granted to the Executive
under the RSU Agreement shall be treated in accordance with the RSU Agreement;
provided, that, all the restrictions and any conditions for 33 1/3% of the Units
shall be fully satisfied and such Units shall fully vest. Any remaining unvested
Units shall be forfeited for no consideration and the Executive shall cease to
have any rights in connection with such Units as of the date of forfeiture.
Executive acknowledges and agreements that the foregoing terms constitute an
amendment to the RSU Agreement and the terms of this Section 7(b)(ii) are
incorporated into the RSU Agreement mutatis mutandis.
c.    No Benefits. In the event that (i) Executive voluntarily resigns or
otherwise voluntarily terminates Executive’s employment at any time, (ii)
Executive’s employment is


5

--------------------------------------------------------------------------------




terminated by the Company for Cause (iii) Executive has been provided notice by
the Company of the existence of Cause under any of prongs (a), (b) or (e) of the
Cause definition which is curable and Executive has failed to cure such alleged
breach or nonperformance prior to December 31, 2019, or (iv) Executive’s
employment is terminated due to death or Disability prior to the Scheduled End
Date, then the Company shall have no obligation to provide any severance
payments and benefits under Section 7(a) and (b) (such amounts, collectively,
the “Severance Benefits”). In any such event, Executive and Executive’s covered
dependents, if any, shall be entitled to only elect continuation coverage under
the Company’s group health plan and group dental plan pursuant to COBRA and the
Company’s procedures for COBRA administration after the Termination Date.
d.    Waiver and Release. Notwithstanding any provision of the Agreement to the
contrary, in order to receive the Severance Benefits, Executive must first
execute, delivery, and not revoke a waiver and release agreement (substantially
in the form attached hereto as Appendix B) (the “Waiver and Release”), and any
revocation period applicable to such Waiver and Release must have expired no
later than the sixtieth (60th) day following the Termination Date. The Company
shall provide the Waiver and Release to Executive no later than five days after
the Termination Date. If Executive fails to execute and deliver the release in
such a timely manner so as to permit any revocation period to expire prior to
the end of such sixty (60) day period, or timely revokes his acceptance of such
release following its execution, Executive shall not be entitled to any of the
Severance Benefits. If Executive executes, delivers and does not revoke the
release within such sixty (60) day period so as to permit any revocation period
to expire prior to the end of such sixty (60) day period, the Severance Benefits
will be made in accordance with Section 7(a) and 7(b), as applicable.
e.    No Duplication. The Severance Benefits provided under the Agreement shall
supersede and replace any severance payments or benefits under any severance
plan, agreement, arrangement, program or policy (whether written or unwritten)
that the Company or any Subsidiary or Affiliate of the Company maintains and
under which the Executive may be eligible to participate. Notwithstanding the
preceding sentence, in the event that a severance payment or benefit under the
Agreement would constitute a change in the form or timing of payment under Code
Section 409A of any severance payment or benefit otherwise payable to Executive
under any other plan, agreement, arrangement, program or policy, then the
portion of the severance payment or benefit payable under the Agreement that is
equal to the amount payable under such other severance plan, arrangement shall
be paid in the form, and at the time, applicable under such other severance
agreement, arrangement, program or policy, and, in such event, any excess
severance payment or benefit as determined under the Agreement shall be paid in
the time and form as specified in the Agreement.
8.    Certain Transactions. Subject to Executive’s continued compliance with the
restrictive covenants by which Executive may be bound, including those set forth
in Sections 9 through 14 below, in the event of a Qualifying Termination, if
within six (6) months of the Termination Date PDC enters into a binding
transaction agreement to merge or consolidate PDC into or with another Person
(other than Brigade Capital Management, LP, Värde Partners, Inc. and/or any of
their respective Affiliates), in which the stockholders of PKD immediately prior
to such transaction would own, in the aggregate, less than 50% of the total
combined voting power of all classes of capital stock of the surviving entity
entitled to vote for the election of directors of the


6

--------------------------------------------------------------------------------




surviving entity, and such transaction is consummated (provided, that such
transaction constitutes a change of control of PDC within the meaning of Section
409A), the Company shall pay or cause to be paid to the Executive an amount
equal to one million five hundred thousand dollars and no cents ($1,500,000)
(the “Transaction Benefit”) in a single lump sum in cash on or shortly after
(but in no event later than thirty (30) days following) the consummation of the
transaction.
9.    Confidential Information.
a.Access to Confidential Information and Specialized Training. Executive’s
employment creates or continues a relationship of confidence and trust between
the Company, on the one hand, and Executive, on the other hand. Continuing on an
ongoing basis during employment, the Company agrees to give Executive access to
Confidential Information (as defined below) (including, without limitation,
Confidential Information of the Company’s Affiliates and Subsidiaries), which
Executive did not have access to or knowledge of before Executive’s employment
with the Company. Executive acknowledges and agrees that, as between the
Parties, all Confidential Information is and shall remain the exclusive property
of the Company and that all Confidential Information is confidential and a
valuable, special and unique asset of the Company that gives the Company an
advantage over its actual and potential, current and future competitors.
Executive further acknowledges and agrees that Executive shall preserve and
protect all Confidential Information from unauthorized disclosure or
unauthorized use, that certain Confidential Information may constitute “trade
secrets” as defined by the Texas Uniform Trade Secrets Act and under other
applicable laws, and that unauthorized disclosure or unauthorized use of the
Company’s Confidential Information would irreparably injure the Company.
b.The Company agrees to provide Executive with ongoing Specialized Training,
which Executive does not have access to or knowledge of before the execution of
the Agreement, and the Company agrees to continue providing such Specialized
Training on an ongoing basis during employment. “Specialized Training” includes
the training the Company provides to Executive that is unique to its business
and enhances Executive’s ability to perform Executive’s job duties effectively,
which includes, without limitation, orientation training; sales
methods/techniques training; operation methods training; and computer and
systems training.
c.Agreement Not to Use or Disclose Confidential Information. Both during the
term of Executive’s employment and after the termination of Executive’s
employment for any reason (including wrongful termination), Executive shall hold
all Confidential Information in strict confidence, and shall not use any
Confidential Information except for the benefit of the Company, in accordance
with the duties assigned to Executive. Executive shall not, at any time (either
during or after the term of Executive’s employment), disclose any Confidential
Information to any person or entity (except other employees of the Company who
have a need to know the information in connection with the performance of their
employment duties), without the prior written consent of the Board, or permit
any other person in the Executive’s immediate family (which shall mean the
spouse and children of the Executive) to do so; provided, however, Executive may
make such disclosures to third parties where the disclosure is made during the
Term of Employment to third parties who have executed confidentiality agreements
acceptable to the Company. Executive shall take reasonable precautions to
protect the physical security of all documents and other material


7

--------------------------------------------------------------------------------




containing Confidential Information (regardless of the medium on which the
Confidential Information is stored). The Agreement applies to all Confidential
Information, whether now known or later to become known to Executive.
d.Agreement to Refrain from Derogatory Statements. Except as provided in
Sections 9(f)-(g) below, Executive agrees that, both during the employment
relationship and for a two-year period after the Termination Date, Executive
will not make, nor assist or direct any other person or entity in making, any
oral or written statements about the Company or any of its Affiliates’
directors, officers, employees, agents, investors or representatives that are
untruthful and harmful to the business interest or reputation of the Company or
any of its Affiliates; or that disclose private or confidential information
about the Company or any of its Affiliates’ business affairs, directors,
officers, employees, agents, investors or representatives; or that constitute an
intrusion into the seclusion or private lives of the Company’s or any of its
Affiliates’ directors, officers, employees, agents, investors or
representatives; or that give rise to negative publicity about the private lives
of such directors, officers, employees, agents, investors or representatives; or
that place such directors, officers, employees, agents, investors or
representatives in a false light before the public; or that constitute a
misappropriation of the name or likeness of such directors, officers, employees,
agents, investors or representatives. A violation or threatened violation of
this prohibition may be enjoined. This Section does not apply to communications
with regulatory authorities or other communications protected or required by
law.
e.Acknowledgement. Executive acknowledges and agrees that a significant
inducement for the Company’s provision of benefits to Employee under this
Agreement, and agreement to provide its Confidential Information and its
goodwill upon the execution of this Agreement, is the mutual desire of the
Company and Executive that Executive learn relevant aspects of the Company’s
Confidential Information on a continuing and ongoing basis after the execution
of this Agreement. Executive will be able to use such additional Confidential
Information, in conjunction with the Company’s goodwill, to further the
Company’s business interests. In exchange for the Company’s agreement to
provide, and the ongoing provision of, Confidential Information, Executive
agrees to the restrictions imposed herein, including the non-solicitation,
non-recruitment, non-competition, and non-disparagement restrictions, as
reasonable and necessary to protect the Company’s legitimate business interests.
Executive’s non-solicitation, non-recruitment, non-competition, and
non-disparagement covenants set forth herein are separate and severable
obligations.
f.Nothing in the Agreement will prohibit or restrict the Company, its
Affiliates, Executive or Executive’s respective attorneys from: (i) making any
disclosure of relevant and necessary information or documents in any action,
investigation, or proceeding relating to the Agreement, or as required by law or
legal process, including with respect to possible violations of law; (ii)
participating, cooperating, or testifying in any action, investigation, or
proceeding with, or providing information to, any governmental agency or
legislative body, any self-regulatory organization, and/or pursuant to the
Sarbanes-Oxley Act; or (iii) accepting any U.S. Securities and Exchange
Commission awards. In addition, nothing in the Agreement prohibits or restricts
the Company, its Affiliates or Executive from initiating communications with, or
responding to any inquiry from, any regulatory or supervisory authority
regarding any good faith concerns about


8

--------------------------------------------------------------------------------




possible violations of law or regulation provided, however, that, except as
provided in Section 9(g), Executive agrees that in the event Executive is served
with a subpoena, document request, interrogatory, or any other legal process
that requires Executive to disclose any Confidential Information, whether during
the Term of Employment or thereafter, Executive will, to the extent permitted by
law, notify the Company’s Board of Directors of such fact, in writing, and
provide a copy of such subpoena, document request, interrogatory, or other legal
process, promptly after receipt thereof.
g.Pursuant to 18 U.S.C. § 1833(b), Executive will not be held criminally or
civilly liable under any Federal or State trade secret law for the disclosure of
a trade secret of the Company or its Affiliates that (i) is made (A) in
confidence to a Federal, State, or local government official, either directly or
indirectly, or to Executive’s attorney and (B) solely for the purpose of
reporting or investigating a suspected violation of law; or (ii) is made in a
complaint or other document that is filed under seal in a lawsuit or other
proceeding. Further, nothing in this Agreement, or any other agreement or
policy, shall prevent Executive from, or expose Executive to criminal or civil
liability under and Federal or State trade secret law for filing a charge or
complaint with, communicating with, participating in any investigation or
proceeding or otherwise directly or indirectly sharing any Company trade secret
or other Confidential Information (except information protected by the Company’s
attorney-client or work product privilege) with an attorney or with any federal,
state, or local government agencies, regulators, or officials, for the purpose
of investigating or reporting a suspected violation of law, whether in response
to a subpoena or otherwise, without providing notice to the Company. If
Executive files a lawsuit for retaliation by the Company for reporting a
suspected violation of law, Executive may disclose the trade secret to
Executive’s attorney and use the trade secret information in the court
proceeding, if Executive files any document containing the trade secret under
seal and does not disclose the trade secret except under court order. Nothing in
the Agreement is intended to conflict with 18 U.S.C. § 1833(b) or create
liability for disclosures of trade secrets that are expressly allowed by such
section.
10.    Duty to Return Company Documents and Property. Upon the termination of
Executive’s employment with the Company, for any reason whatsoever, Executive
shall immediately return and deliver to the Company any and all papers, books,
records, documents, memoranda and manuals, e-mail, electronic or magnetic
recordings or data, including all copies thereof, belonging to the Company,
containing Confidential Information, in Executive’s possession, whether prepared
by Executive or others. If at any time after the Term of Employment, Executive
determines that Executive has any Confidential Information in Executive’s
possession or control, Executive shall immediately return to the Company all
such Confidential Information in Executive’s possession or control, including
all copies and portions thereof.
11.    Employee Developments.
a.Assignment of Employee Developments. Executive agrees that any and all
Employee Developments (as defined below) shall be and remain the sole and
exclusive property of the Company. Executive hereby assigns to the Company,
without additional compensation, all right, title and interest Executive has in
and to any Employee Developments. If copyright protection is available for any
Employee Development, such Employee Development will be considered a “work


9

--------------------------------------------------------------------------------




for hire” as that term is defined under copyright law and will be the exclusive
property of the Company.
b.Executive Duties. During and after Executive’s employment with the Company or
any of its Subsidiaries, Executive shall, without additional compensation: (i)
promptly disclose to the Company any Employee Development, specifically
identifying any inventions, improvements or other portions of the Employee
Development that are potential patentable or susceptible to protection as a
trade secret; (ii) execute and deliver any and all applications, assignments,
documents, and other instruments that the Company shall deem necessary to
protect the right, title and interest of the Company or its designee in or to
any Employee Development; (iii) reasonably cooperate and assist in providing
information for making and completing regulatory and other filings in connection
with any Employee Development; (iv) reasonably cooperate and assist in providing
information for or participating in any action, threatened action, or considered
action relating to any Employee Development; and (v) take any and all other
actions as the Company may otherwise require with respect to any Employee
Development.
c.Third Party Obligations. Executive acknowledges that the Company from time to
time may have agreements with other persons or entities which impose obligations
or restrictions on the Company regarding development-related work made during
the course of work thereunder or regarding the confidential nature of such work.
Executive agrees to be bound by all such obligations and restrictions and to
take all action necessary to discharge the obligations of the Company.
d.Executive recognizes that all ideas, inventions, and discoveries of the type
described in this Section 11, conceived or made by Executive alone or with
others within one year after termination of employment with the Company or any
of its Subsidiaries (voluntary or otherwise), are likely to have been conceived
in significant part either while employed by the Company or as a direct result
of knowledge Executive had of proprietary information or Confidential
Information. Accordingly, Executive agrees that such ideas, inventions or
discoveries shall be presumed to have been conceived during Executive’s
employment with the Company, unless and until the contrary is clearly
established by Executive, and shall be treated as Employee Developments
hereunder.
12.    Non-Solicitation Restriction. To protect the Confidential Information,
and in the event of Executive’s termination of employment for any reason
whatsoever, whether by Executive or the Company, it is necessary to enter into
the following restrictive covenants, which are ancillary to the enforceable
promises between the Company and Executive in Sections 9 through 11 of the
Agreement. Executive hereby covenants and agrees that during the Term of
Employment and for one year following the Termination Date, Executive will not,
directly or indirectly, either individually or as a principal, partner, agent,
consultant, contractor, employee, or as a director or officer of any corporation
or association, or in any other manner or capacity whatsoever, except on behalf
of the Company or an Affiliate of the Company, solicit business, or attempt to
solicit business, in products or services competitive with any products or
services sold (or offered for sale) by the Company or any Affiliate of the
Company, from the Company’s or its Affiliate’s customers or prospective
customers, or those individuals or entities with whom the Company or its
Affiliate did business during the Term of Employment, including, without
limitation, the Company’s or its Affiliate’s


10

--------------------------------------------------------------------------------




prospective or potential customers, nor shall Executive detrimentally interfere
with any such of the Company’s or its Affiliate’s contractors or consultants.
13.    Non-Competition Restriction. Executive hereby covenants and agrees that
during Executive’s employment with the Company or any of its Affiliates, and for
a period of one year following the Termination Date, Executive will not, without
the prior written consent of the Board, participate in any capacity, directly or
indirectly (whether as proprietor, stockholder, director, partner, employee,
agent, independent contractor, consultant, trustee, beneficiary, or in any other
capacity), with any Competitor; provided, however, Executive shall not be deemed
to be participating with a Competitor solely by virtue of Executive’s ownership
of not more than one percent (1%) of any class of stock or other securities
which are publicly traded on a national securities exchange or in a recognized
over-the-counter market.
14.    Non-Recruitment Restriction. Executive hereby covenants and agrees that
during Executive’s employment with the Company or any of its Affiliates, and for
a period of two years following the Termination Date, Executive will not, either
directly or indirectly, or by acting in concert with others, recruit, solicit,
or influence any employee, consultant, officer, or director of the Company or
any Affiliate, nor any person who is or was engaged in such a position at any
time within the preceding six-month period, to terminate or reduce his or her
employment or service with the Company or any Affiliate.
15.    Tolling. If Executive violates any of the restrictions contained in
Sections 9 through 14, the restrictive period will be suspended and will not run
in favor of Executive from the time of the commencement of any violation until
the time when Executive cures the violation to the Company’s reasonable
satisfaction.
16.    Reformation. If an arbitrator or reviewing court concludes that any
aspect of the restrictive covenants in Sections 8 through 13 is unenforceable,
then the arbitrator or reviewing court shall have the authority to “blue pencil”
or otherwise modify such provision so that the restrictions shall be enforced to
the full extent permitted by law, and while maintaining the parties’ original
intent to the maximum extent possible.
17.    Remedies. Executive acknowledges that the restrictions contained in
Sections 9 through 14, in view of the nature of the Company’s business, are
reasonable and necessary to protect the Company’s legitimate business interests,
and that any violation of the Agreement would result in irreparable and
continuing injury to the Company for which there is no adequate remedy at law.
Thus, in addition to the Company’s right to arbitrate disputes hereunder, in the
event of a breach or a threatened breach by Executive of any provision of
Sections 9 through 14, the Company shall be entitled to obtain emergency
equitable relief, including a temporary restraining order and/or preliminary
injunction in aide of arbitration, from any state or federal court of competent
jurisdiction, without first posting a bond, to restrain Executive from the
commission of any breach. Upon the issuance (or denial) of an injunction, the
underlying merits of any dispute will be resolved in accordance with the
arbitration provisions of Section 24 of this Agreement. Nothing contained in the
Agreement shall be construed as prohibiting the Company from pursuing any other
remedies available to it for any such breach or threatened breach, including,
without limitation, the recovery of money damages. These covenants and
disclosures shall each be construed as independent of any


11

--------------------------------------------------------------------------------




other provisions in the Agreement, and the existence of any claim or cause of
action by Executive against the Company, whether predicated on the Agreement or
otherwise, shall not constitute a defense to the enforcement by the Company of
such covenants and agreements.
18.    Withholdings. The Company may withhold and deduct from any benefits and
payments made or to be made pursuant to the Agreement (a) all federal, state,
local and other taxes as may be required pursuant to any law or governmental
regulation or ruling and (b) all other normal employee deductions made with
respect to the Company’s employees generally.
19.    Nonalienation. The right to receive payments under the Agreement shall
not be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge or encumbrance by Executive, Executive’s dependents or
beneficiaries, or to any other person who is or may become entitled to receive
such payments hereunder. The right to receive payments hereunder shall not be
subject to or liable for the debts, contracts, liabilities, engagements or torts
of any person who is or may become entitled to receive such payments, nor may
the same be subject to attachment or seizure by any creditor of such person
under any circumstances, and any such attempted attachment or seizure shall be
void and of no force and effect.
20.    Incompetent or Minor Payees. Should the Reporting Authority determine, in
its discretion, that any person to whom any payment is payable under the
Agreement has been determined to be legally incompetent or is a minor, any
payment due hereunder, notwithstanding any other provision of the Agreement to
the contrary, may be made in any one or more of the following ways: (a) directly
to such minor or person; (b) to the legal guardian or other duly appointed
personal representative of the person or estate of such minor or person; or (c)
to such adult or adults as have, in the good faith knowledge of the Reporting
Authority, assumed custody and support of such minor or person; and any payment
so made shall constitute full and complete discharge of any liability under the
Agreement in respect to the amount paid.
21.    Severability. It is the desire of the parties hereto that the Agreement
be enforced to the maximum extent permitted by law, and should any provision
contained herein be held unenforceable by a court of competent jurisdiction or
arbitrator (pursuant to Section 24), the parties hereby agree and consent that
such provision shall be reformed to create a valid and enforceable provision to
the maximum extent permitted by law; provided, however, if such provision cannot
be reformed, it shall be deemed ineffective and deleted here from without
affecting any other provision of the Agreement. The Agreement should be
construed by limiting and reducing it only to the minimum extent necessary to be
enforceable under then applicable law.
22.    Title and Headings; Construction. Titles and headings to Sections hereof
are for reference only and shall in no way limit, define or otherwise affect the
provisions hereof. The words “herein”, “hereof”, “hereunder” and other compounds
of the word “here” shall refer to the entire Agreement and not to any particular
provision hereof. The masculine gender is intended to include the feminine
gender.
23.    Choice of Law. EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED HEREIN, THE
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN


12

--------------------------------------------------------------------------------




ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, WITHOUT REGARD TO THE PRINCIPLES
OF CONFLICTS OF LAW.
24.    Arbitration. Subject to Section 17, any past, present, or future dispute
or other controversy (hereafter a “Dispute”) arising under or in connection with
Executive’s employment with the Company or any of its Affiliates, or the
termination thereof, and/or the Agreement, whether in contract, in tort,
statutory or otherwise, and including both claims brought by Executive and
claims brought against Executive, shall be finally and solely resolved by
binding arbitration in Harris County, Texas, administered by the American
Arbitration Association (the “AAA”) in accordance with the Employment
Arbitration Rules and Mediation Procedures of the AAA, this Section 24 and, to
the maximum extent applicable, the Federal Arbitration Act (provided that
nothing herein shall require arbitration of a Dispute which, by law, cannot be
the subject of a compulsory arbitration agreement). Such arbitration shall be
conducted by a single arbitrator (the “Arbitrator”). If the parties cannot agree
on the choice of an Arbitrator within 30 days after the Dispute has been filed
with the AAA, then the Arbitrator shall be selected pursuant to the Employment
Arbitration Rules and Mediation Procedures of the AAA. The Arbitrator may
proceed to an award notwithstanding the failure of any party to participate in
such proceedings. Except as set forth in Section 17, above, the arbitrator, and
not any federal or state court, shall have exclusive authority to resolve any
dispute relating to the interpretation, applicability, enforceability, and/or
formation of this Agreement, including any dispute as to whether (i) a
particular claim is subject to arbitration hereunder, and/or (ii) any part of
this Section 24 is void or voidable. The costs of the arbitration and arbitrator
fees shall be borne equally by the parties, and each party shall bear its own
legal costs and related expenses in connection with any arbitration. However, if
Executive is the prevailing party in any final and binding arbitral award on a
material issue in the arbitration proceeding, the Company shall reimburse
Executive for Executive’s reasonable attorney’s fees incurred in connection with
the arbitration.
To the maximum extent practicable, an arbitration proceeding hereunder shall be
concluded within 180 days of the filing of the Dispute with the AAA. The
Arbitrator may allow discovery in its discretion but shall be mindful of the
Parties’ goal of settling disputes in the most efficient manner possible. The
Arbitrator shall be empowered to impose sanctions and to take such other actions
as the Arbitrator deems necessary to the same extent a judge could impose
sanctions or take such other actions pursuant to the Federal Rules of Civil
Procedure and applicable law. Each party agrees to keep all Disputes and
arbitration proceedings strictly confidential except for disclosure of
information required by applicable law which cannot be waived.
The award of the Arbitrator shall be (a) the sole and exclusive remedy of the
parties, (b) final and binding on the parties hereto except for any appeals
provided by the Federal Arbitration Act, and (c) in writing and shall state the
reasons for the award. Only the state and federal courts sitting in Houston,
Texas shall have jurisdiction to enter a judgment upon any award rendered by the
Arbitrator, and the parties hereby consent to the personal jurisdiction of such
courts and waive any objection that such forum is inconvenient. Unless
prohibited by law, the parties agree to take all steps necessary to protect the
confidentiality of the Dispute and all materials from the arbitration in
connection with any court proceeding, agree to use their reasonable best efforts
to file all Confidential Information (and all documents containing Confidential
Information) under seal in


13

--------------------------------------------------------------------------------




any court proceeding permitted herein, and agree to the entry of an appropriate
protective order encompassing the confidentiality terms of this Agreement. This
Section 24 shall not preclude (i) the parties at any time from agreeing to
pursue non-binding mediation of the Dispute prior to arbitration hereunder
(provided that neither party shall be obligated to participate in non-binding
mediation against its will) or (ii) the Company from pursuing the remedies
available under Section 17 in any court of competent jurisdiction.
25.    Binding Effect: Third Party Beneficiaries. The Agreement shall be binding
upon and inure to the benefit of the parties hereto, and to their respective
heirs, executors, beneficiaries, personal representatives, successors and
permitted assigns hereunder, but otherwise the Agreement shall not be for the
benefit of any third parties.
26.    Entire Agreement; Amendment and Termination. The Agreement, including
Appendix A and B incorporated herein by reference and made part of hereof,
contains the entire agreement of the parties with respect to Executive’s
employment and the other matters covered herein; moreover, the Agreement
supersedes all prior and contemporaneous agreements and understandings, oral or
written, between the Parties hereto concerning the subject matter hereof,
including, but not limited to, the Prior Employment Agreement. Notwithstanding
the foregoing, the Indemnification Agreement between the Company and Executive
as of the Effective Date shall continue in effect until otherwise amended or
superseded and the Option Agreement and the RSU Agreement shall continue in
effect as modified by the terms of this Agreement. The Agreement may be amended,
waived or terminated only by a written instrument that is identified as an
amendment or termination hereto and that is executed on behalf of both Parties.
27.    Survival of Certain Provisions. Wherever appropriate to the intention of
the Parties, the respective rights and obligations of the Parties hereunder,
including but not limited to the rights and obligations set out in Sections 7
through 17, 21, 22, and 30 shall survive any termination or expiration of this
Agreement.
28.    Waiver of Breach. No waiver by either Party hereto of a breach of any
provision of the Agreement by any other Party, or of compliance with any
condition or provision of the Agreement to be performed by such other Party,
will operate or be construed as a waiver of any subsequent breach by such other
Party or any similar or dissimilar provision or condition at the same or any
subsequent time. The failure of either Party hereto to take any action by reason
of any breach will not deprive such Party of the right to take action at any
time while such breach continues.
29.    Successors and Assigns. The Agreement shall be binding upon and inure to
the benefit of the Company and its Affiliates, and its and their successors, and
upon any person or entity acquiring, whether by merger, consolidation, purchase
of assets or otherwise, all or substantially all of the business and/or assets
of the Company or its successor. The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Company to expressly
assume and agree to perform the Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place; provided, however, no such assumption shall relieve the Company
of its obligations hereunder.


14

--------------------------------------------------------------------------------




The Agreement shall inure to the benefit of and be enforceable by Executive’s
personal or legal representative, executors, administrators, successors, and
heirs. In the event of the death of Executive while any amount is payable
hereunder including, without limitation, pursuant to Sections 2, 5, 6, 7, and 8
all such amounts, unless otherwise specifically provided herein, shall be paid
in accordance with the terms of the Agreement to the beneficiary designated by
Executive in a writing delivered to the Company, or if none, to Executive’s
surviving spouse if any, or if not, then to the personal representative of
Executive’s estate.
30.    Notices. Each notice or other communication required or permitted under
this Agreement must be in writing and shall be deemed to have been validly
served, given, or delivered: (a) upon the earlier of actual receipt and three
(3) business days after deposit in the U.S. mail, first class, registered or
certified mail return receipt requested, with proper postage prepaid; (b) upon
transmission, when sent by electronic mail or facsimile transmission; (c) one
(1) business day after deposit with a reputable overnight courier with all
charges prepaid; or (d) when delivered, if hand-delivered by messenger, all of
which shall be addressed to the Party to be notified and sent to the address,
facsimile number, or email address set forth below the Party’s signature on this
Agreement, or at such other address as the recipient has designed by notice to
the other Party. Nevertheless, if the date of delivery or transmission is not a
business day, or if the delivery or transmission is after 5:00 p.m. on a
business day, the notice or other communication shall be deemed given, received,
and effective on the next business day. Either Party may change the address for
notice by notifying the other party of such change in accordance with this
Section 30.
31. Executive Acknowledgment. Executive acknowledges that (a) Executive is
knowledgeable and sophisticated as to business matters, including the subject
matter of the Agreement, (b) Executive has read the Agreement and understands
its terms and conditions, (c) Executive has had ample opportunity to discuss the
Agreement with Executive’s legal counsel prior to execution, and (d) no strict
rules of construction shall apply for or against the drafter or any other Party.
Executive represents that Executive is free to enter into the Agreement
including, without limitation, that Executive is not subject to any covenant not
to compete that would conflict with Executive’s duties under the Agreement.
32.    Code Section 409A. The Agreement is intended to comply with, or be exempt
from, Code Section 409A. Executive acknowledges that if any provision of the
Agreement (or of any award of compensation or benefits) would cause Executive to
incur any additional tax, interest or penalties under Code Section 409A, such
additional tax, interest or penalties shall solely be Executive’s
responsibility.
Pursuant to Code Section 409A, any reimbursement of expenses made under the
Agreement (including payments related to health and dental expenses under
Sections 5 and 7), shall only be made for eligible expenses incurred during the
Term of Employment, and no reimbursement of any expense shall be made by the
Company after December 31st of the year following the calendar year in which the
expense was incurred. The amount eligible for reimbursement under the Agreement
during a taxable year may not affect expenses eligible for reimbursement in any
other taxable year, and the right to reimbursement under the Agreement is not
subject to liquidation or exchange for another benefit.


15

--------------------------------------------------------------------------------




For purposes of Code Section 409A, each payment under this Agreement shall be
deemed to be a separate payment. Except as permitted under Code Section 409A,
any deferred compensation (within the meaning of Code Section 409A) payable to
Executive under the Agreement may not be reduced by, or offset against, any
amount owing by Executive to the Company or any of its Affiliates.
Notwithstanding anything in this Agreement or elsewhere to the contrary,
payments and benefits provided upon the termination of Executive’s employment
with the Company or any of its Affiliates may only be made upon a “separation
from service” as determined under Code Section 409A.
Notwithstanding any provision in the Agreement to the contrary, if the payment
or provision of any payment or benefit herein would be subject to additional
taxes, penalties and interest under Code Section 409A because the timing of such
payment or benefit is not delayed as provided in Code Section 409A for a
“specified employee” (within the meaning of Code Section 409A), then if
Executive is a “specified employee,” any such payment or benefit that Executive
would otherwise be entitled to receive during the first six months following the
Termination Date shall be accumulated and paid or provided, as applicable,
within ten days after the date that is six months following the Termination
Date, or such earlier date upon which such amount can be paid or provided under
Code Section 409A without being subject to such additional taxes, penalties and
interest such as upon the death of Executive.
33.     Non-Admission. Nothing in this Agreement is intended to be, nor will be
deemed to be, an admission by the Company that it has violated any law or that
it has engaged in any wrongdoing. Executive will not characterize this Agreement
or any consideration provided by the Company to constitute an admission of
wrongdoing.
34.    Public Disclosure. The Parties both acknowledge and agree that in
connection with entering into this Agreement, the Company will disseminate a
press release in connection with the subject matter of this Agreement, which
will be in a form mutually agreed upon by the Parties.
35.    Counterparts. The Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute one and the same instrument.
Each counterpart may consist of a copy hereof containing multiple signature
pages, each signed by one party hereto, but together signed by both parties.
This Agreement will become effective when one or more counterparts have been
signed by each of the parties and delivered to the other parties, which delivery
may be made by exchange of copies of the signature page by facsimile, portable
document format (.pdf), or other electronic transmission.


[Signature Page Follows]




16

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Executive has executed and the Company has caused the
Agreement to be executed in its name and on its behalf by its duly authorized
officer, to be effective as of the Effective Date.
EXECUTIVE:


Signature:   /s/ Gary Rich                                                
 
Date:   June 11, 2019                                                       
 
Address for Notices:
The address the Company most recently has on file
 
 
 





Signature Page to Transition and Separation Agreement

--------------------------------------------------------------------------------






PARKER DRILLING COMPANY:


Signature:   Jennifer Simons                                         
 
Date:  July 11, 2019                                                    
 
Address for Notices:
Parker Drilling Company
Attn: Chairman of the Board of Directors
5 Greenway Plaza
Suite 100
Houston, TX 77046
 



PARKER DRILLING MANAGEMENT SERVICES, LTD.:


Signature:  Jennifer Simons                                        
 
Date:  July 11, 2019                                                    
 
Address for Notices:
Parker Drilling Management Services, LTD.
Attn: Office of the General Counsel
5 Greenway Plaza
Suite 100
Houston, TX 77046
 







Signature Page to Transition and Separation Agreement

--------------------------------------------------------------------------------





APPENDIX A
DEFINITIONS
For purposes of the Agreement:
1.
“Affiliate” of a Person means a Person that directly or indirectly, through on
or more intermediaries, controls, is controlled by, or is under common control
with, the first mentioned Person.

2.
“Board” means the Board of Directors of the Company.

3.
“Cause” means any of the following:

a.
the refusal to perform Executive’s material job duties that continues after
written notice from the Company;

b.
Executive’s material violation of a material policy of the Company that causes,
or is reasonably likely to cause, material harm to the business or reputation of
the Company that is not cured within 15 days of written notice from the Company;

c.
Executive’s willful misconduct in the course of Executive’s duties that causes,
or is reasonably likely to cause, material harm to the business or reputation of
the Company;

d.
Executive’s conviction of a felony; or

e.
Executive’s material breach of any of any restrictive covenants (including
Sections 9 through 14), but Cause shall not exist under this clause (e) until
after written notice from the Reporting Authority has been given to Executive of
such material breach or nonperformance (which notice specifically identifies the
manner and sets forth specific facts, circumstances and examples in which the
Reporting Authority reasonably believes that Executive has breached the
Agreement or not substantially performed Executive’s duties) and Executive has
failed to cure such alleged breach or nonperformance within 15 business days
after Executive’s receipt of such notice; and, for purposes of this clause (e),
no act or failure to act on Executive’s part shall be deemed “willful” unless it
is done or omitted by Executive not in good faith and without Executive’s
reasonable belief that such action or omission was in the best interest of the
Company (assuming disclosure of the pertinent facts, any action or omission by
Executive after consultation with, and in accordance with the advice of, legal
counsel reasonably acceptable to the Company shall be deemed to have been taken
in good faith and to not be willful under the Agreement).

Executive shall not be deemed to have been terminated for Cause unless and until
there shall have been delivered to Executive a letter from the Reporting
Authority stating that, in the good faith


A-1



--------------------------------------------------------------------------------




opinion of the Reporting Authority, Executive was guilty of actions or omissions
constituting Cause and specifying the particulars thereof in detail.
4.
“Code” means the Internal Revenue Code of 1986, as amended, or its successor.
References herein to any Code Section shall include any successor provisions of
the Code.

5.
“Competitor” means an individual, partnership, firm, corporation or other
business organization or entity that materially competes with the Company or any
of its Subsidiaries, or conducts a similar business function to the Company, its
Affiliates, or any of its Subsidiaries, within any geographic area where the
Company operates, or operated during Executive’s employment with the Company or
any Affiliate.

6.
“Confidential Information” means any nonpublic, proprietary information or
material, including any information or material known to or used by or for the
Company or an Affiliate (whether or not owned or developed by the Company or an
Affiliate and whether or not developed by Executive) that is not generally known
to any person not employed by or acting as a director or consultant to the
Company or its Affiliates. Confidential Information includes, but is not limited
to, the following: all trade secrets of the Company or an Affiliate; all
non-public information that the Company or an Affiliate has marked as
confidential or has otherwise described to Executive (either in writing or
orally) as confidential or that is required to be maintained as confidential
under governing law or regulation or under an agreement with any third parties;
all non-public information concerning the Company’s or Affiliate’s products,
services, prospective products or services, research, product designs, prices,
discounts, costs, marketing plans, marketing techniques, market studies, test
data, customers, customer lists and records, suppliers and contracts; all
business records and plans; all personnel files; all financial information of or
concerning the Company or an Affiliate; all information relating to the
Company’s operating system software, application software, software and system
methodology, hardware platforms, technical information, inventions, computer
programs and listings, source codes, object codes, copyrights and other
intellectual property; all technical specifications; any proprietary information
belonging to the Company or an Affiliate; all computer hardware or software
manuals of the Company or an Affiliate; all Company or Affiliate training or
instruction manuals; and all Company or Affiliate data and all computer system
passwords and user codes.

7.
“Designated Beneficiary” means such beneficiary as designated in writing by
Executive and delivered to the Company; or if none, Executive’s surviving
spouse, if any. If there is no written beneficiary designation or surviving
spouse at the time of Executive’s death, then the Designated Beneficiary
hereunder shall be the legal representative of Executive’s estate for the
benefit of such estate.

8.
“Disability” means, upon expiration of any applicable waiting/elimination
period, a disability of Executive that qualifies Executive for long-term
disability benefits.

9.
“Dispute” means any dispute or controversy arising under or in connection with
the Agreement, whether in contract, in tort, statutory or otherwise.



A-2



--------------------------------------------------------------------------------




10.
“Employee Developments” means all inventions, ideas, and discoveries (whether
patentable or not), designs, products, processes, procedures, methods,
developments, formulae, techniques, analyses, drawings, notes, documents,
information, materials, and improvements, including, but not limited to,
computer programs and related documentation, and all intellectual property
rights therein, made, conceived, developed, or prepared, in whole or in part, by
Executive during the course of employment with the Company, alone or with
others, whether or not during work hours or on Company premises, which are (a)
within the scope of business operations of the Company, or a reasonable or
contemplated expansion thereof, (b) related to any Company or Affiliate work or
project, present, past or contemplated, (c) created with the aid of Company
materials, equipment, facilities or personnel, or (d) based upon information to
which Executive has access as a result of or in connection with Executive’s
employment with the Company.

11.
“Indemnification Agreement” means that certain Indemnification Agreement entered
into on June 13, 2019, by and between the Executive and PDC.

12.
“Option Agreement” means that certain Stock Option Incentive Agreement entered
into as of March 26, 2019, by and between the Executive and PDC.

13.
“Person” means any individual, firm, company, corporation, partnership, limited
liability company, joint venture, trust, unincorporated organization, government
or any agency or political subdivision thereof, or any other entity.

14.
“Reporting Authority” means the Chief Executive Officer of the Company or with
respect to the Chief Executive Officer, the Board.

15.
“RSU Agreement” means that certain Restricted Stock Unit Incentive Agreement
entered into as of March 26, 2019, by and between the Executive and PDC.

16.
“Subsidiary” means any corporation, partnership, trust or other entity
controlled by the Company.

17.
“Termination Date” means the date on which Executive’s employment with the
Company terminates, whether during the Term of Employment or at any time
thereafter, for whatever reason, and such termination constitutes a “separation
from service” within the meaning of Code Section 409A.





A-3



--------------------------------------------------------------------------------








APPENDIX B


FORM WAIVER AND RELEASE


Pursuant to the terms of the Transition and Separation Agreement made as of
______________, by and between Parker Drilling Company, a Delaware corporation
(the “Company”), Parker Drilling Management Services Ltd., a Nevada corporation
and wholly-owned subsidiary of the Company, and Gary Rich (“Executive”) (the
“Transition and Separation Agreement”), and in consideration of the payments
made to the Executive and the other benefits to be received by Executive
pursuant thereto, Executive freely and voluntarily enters into this WAIVER AND
RELEASE (the “Release”), which shall become effective and binding on the eight
day following Executive’s execution of the Release as provided herein (the
“Effective Date”). It is Executive’s intent to become legally bound, according
to the terms set forth below.
1.In exchange for the consideration set forth in Section 7 of the Transition and
Separation Agreement, which Executive acknowledges is fair and sufficient,
Executive, for himself, his heirs, executors, administrators, successors, and
assigns (hereinafter collectively referred to as the “Releasors”), hereby fully
releases and discharges the Company, its parents, subsidiaries, affiliates,
insurers, successors, and assigns, and their respective officers, directors,
employees, related parties, and agents (all such persons, firms, corporations,
and entities being deemed beneficiaries hereof and are referred to herein as the
“Related Parties”) from any and all actions, causes of action, claims,
obligations, costs, losses, liabilities, damages, and demands of whatsoever
character, whether or not known, suspected or claimed, which the Releasors have,
from the beginning of time through the date Executive signs this Release,
including, but not limited to, (a) any and all claims or rights arising out of,
or which might be considered to arise out of or to be connected in any way with,
Executive’s relationship with the Company and its past, current, and future
parents, subsidiaries, and affiliates (collectively, the “Company Entities”), or
the termination of Executive’s relationship with the Company Entities; (b) any
claims under any contracts, agreements, or understandings Executive may have
with any of the Related Parties, written or oral, at any time prior to the date
hereof (including, but not limited to, under the Transition and Separation
Agreement, the Prior Employment Agreement, the Option Agreement, and the RSU
Agreement); and (c) any claims or causes of action arising under any federal,
state, or local law, rule or ordinance, tort, express or implied contract,
public policy, or any other obligation, including, without limitation, any
claims arising under Title VII of the Civil Rights Act of 1964, the Civil Rights
Act of 1866, the Civil Rights Act of 1991, the Americans With Disabilities Act,
the Age Discrimination in Employment Act, the Older Workers Benefit Protection
Act, the Family and Medical Leave Act, the Fair Labor Standards Act, the
Employee Retirement Income Security Act of 1974, the Vietnam Era Veterans
Readjustment Act of 1974, the Immigration Reform and Control Act of 1974, the
Labor Management Relations Act, the National Labor Relations Act, the
Occupational Safety and Health Act, the Rehabilitation Act of 1973, the
Uniformed Services Employment and Reemployment Rights Act, the Worker Adjustment
and Retraining Notification Act, the Sarbanes-Oxley Act of 2002, the Internal
Revenue Code of 1986, the Texas Labor Code the Texas Payday Act, the Texas
Anti-Retaliation Act, Chapter 21 of the Texas Labor Code, the Texas
Whistleblower Act, all as amended, and/or any other federal, state, or local
labor laws, wage and hour and wage payment


B-1



--------------------------------------------------------------------------------





laws, employee relations and/or fair employment practices laws, any public
policy, any claim for misrepresentation, defamation, or invasion of privacy, any
claim for compensation, wages, commissions, bonuses, royalties, stock options,
deferred compensation, other monetary or equitable relief, vacation, personal or
sick time, other fringe benefits, attorneys’ fees, or any tangible or intangible
property of Executive’s that remains with the Company, and any other applicable
laws, regulations, and rules, whether arising under any contract (express or
implied), agreement, statute, regulation, ordinance, common law, public policy,
or any other source. Executive specifically intends this release to be the
broadest possible release permitted under law. Notwithstanding the foregoing,
Executive shall not be deemed to have released (i) any obligations undertaken
within the Transition and Separation Agreement or this Release or claims
Executive may have arising from or related to a breach of the Transition and
Separation Agreement or this Release by the Company; (ii) any claims to
indemnification to which Executive may be entitled under the Company’s
certificate of incorporation, bylaws, indemnification agreements, directors and
officers insurance policies, or applicable law with respect to the period of
Executive’s employment; (iii) any claims or rights which cannot be waived by
law, including Executive’s right to workers compensation; and (iv) any vested
benefits under any employee benefit pension plan.
2.Covenant Not to Sue.     Executive represents and warrants that Executive has
not filed or caused to be filed any lawsuit, complaint, or charge against any of
the Related Parties in any court, any municipal, state, or federal agency, or
any other tribunal. Executive agrees that Executive will not, to the fullest
extent permitted by law, sue or file a complaint, grievance, or demand for
arbitration pursuing any claim released under this Release; cause or encourage
any person or entity to sue or file a complaint, grievance, or demand for
arbitration against any of the Related Parties for any claim released hereunder;
or accept any monetary or other recovery in connection with any complaint,
grievance, or demand for arbitration brought by any other person or entity. For
avoidance of doubt, Executive is not waiving or releasing Executive’s right to
file a charge with, or participate in an investigation by, the Equal Employment
Opportunity Commission (“EEOC”) or any other government agency or participating
in any EEOC or other agency investigation; Executive is, however, waiving
Executive’s right to recover any monetary relief or other damages from any of
the Related Parties in connection with such a charge or investigation, whether
such charge is filed by Executive or someone else. Executive further represents
and warrants that Executive has not assigned or conveyed to any other person or
entity any part of or interest in the consideration paid by the Company under
the Transition and Separation Agreement or in any of the claims released in the
Transition and Separation Agreement or this Release.
3.Informed and Voluntary Signature. No promise or inducement has been made to
Executive other than those set forth in the Transition and Separation Agreement
or this Release. This Release is executed by Executive without reliance on any
promises or representations by the Company or any of its agents that is not
included herein. Executive states that that he is fully competent to manage his
business affairs and understands that he is waiving legal rights, whether
presently known or hereafter discovered, by signing this Release. Executive
hereby acknowledges that he has carefully read this Release and has had the
opportunity to thoroughly discuss the terms of this Release with legal counsel
of his choosing. Executive hereby acknowledges that he fully understands the
terms, conditions, and significance of this Release and its final and binding
effect and that he affixes his signature hereto voluntarily, knowingly, of his
own free will, and with the


B-2



--------------------------------------------------------------------------------





intent to be bound hereby. Executive represents and warrants that he has not
assigned any of the claims waived hereunder to any other person or entity.
4.Waiver. Executive understands that this Release includes a release covering
all legal rights or claims under the Age Discrimination in Employment Act of
1967 (“ADEA”) (29 U.S.C. § 626, as amended), and all other federal, state, and
local laws regarding age discrimination, whether those claims are presently
known to Executive or hereafter discovered. Executive is not waiving or
releasing any right or claim which Executive may have under the ADEA which
arises after Executive signs this Release. To the extent the Company has a right
to recoupment of any amounts paid to Executive under this Release, that right to
recoupment shall not apply and the Company will not seek recoupment in the event
Executive breaches the waiver and release of age discrimination claims by
bringing any complaint, claim, charge or challenge under the ADEA. Executive
acknowledges that he is entitled to consider the terms of this Release for
twenty-one (21) days before signing it. Executive further understands that this
Release shall be null and void if he fails to execute this Release prior to
expiration of the twenty-one (21) day period. Executive will have up to seven
(7) calendar days to revoke his acceptance of this Release. If Executive signs
this Release and does not revoke acceptance within the seven (7) day revocation
period, then the Release will become effective, binding, and irrevocable on the
eighth (8th) day after Executive signs it. For avoidance of doubt, Executive
acknowledges that after the Effective Date (as defined in the Transition and
Separation Agreement), the Transition and Separation Agreement will be
effective, binding, and irrevocable regardless of whether Executive timely
executes this Release; provided that if Executive fails to timely execute this
Release or signs and then revokes this Release in accordance with its terms,
then Executive will not receive the Severance Benefits (as defined in the
Transition and Separation Agreement).
IN WITNESS WHEREOF, on the date indicated below, Executive has executed this
Release and the Company has caused this Release to be executed by its duly
authorized representative.
Parker Drilling Company




By:
 

Name: [NAME]
Title:     [TITLE]
Date:


Executive:






By:
 

Name: Gary Rich
Date:


B-3

